—Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered September 4, 1992, granting defendants-respondent’s motion for a change of venue from Bronx County to Suffolk County, and denying plaintiff’s cross motion to retain venue in Bronx County, unanimously affirmed, without costs.
It was not an abuse of discretion to change venue to Suffolk County in this case inasmuch as the cause of action arose in that county ánd the convenience of the identified non-party witness would be served by that transfer (see, Lewis v McDonald’s Corp., 192 AD2d 330). Concur—Milonas, J. P., Rosenberger, Ellerin and Kupferman, JJ.